Citation Nr: 0814702	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a left varicocele, 
currently rated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from June 1984 to May 
1996.  

The veteran's appeal originally arose from a February 1998 
rating decision by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Lincoln, Nebraska.  

This matter comes before the Board of Veterans' Appeals 
(Board) by two orders and a memorandum decision of the United 
States Court of Appeals for Veterans Claims (Court).  The 
first order, dated in March 2001, vacated that part of an 
October 2000 Board decision that denied service connection 
for hearing loss, vision problems, a skin disability, a 
bilateral ankle disability, and also denied higher ratings 
for service-connected maxillary sinusitis, irritable bowel 
syndrome (IBS), a bilateral knee disability, a left 
varicocele, pes cavus, and for a thoracic spine disability, 
and remanded the case for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).     

In accordance with the Court's March 2001 order, in August 
2002, the Board issued a decision denying service connection 
for hearing loss and ratings in excess of 10 percent for pes 
cavus and a left varicocele.  The veteran's service 
connection claims for vision problems, a skin disability, and 
for a bilateral ankle disability, and his higher rating 
claims for maxillary sinusitis, IBS, a bilateral knee 
disability, and a thoracic spine disability were remanded to 
the RO for additional development.         

The Court's second order, dated in February 2003, vacated the 
August 2002 Board decision for consideration of the VCAA.  In 
accordance with this order, in June 2003, the Board remanded 
all the issues to the RO.  

The veteran withdrew his appeal for service connection for 
vision problems in a written statement submitted in August 
2003.  Accordingly, this issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2007).       

In an October 2003 rating action, the RO assigned a 10 
percent rating to the veteran's service-connected IBS, 
effective from November 27, 2002.  The RO also granted 
service connection for tinea cruris and for intertrigo, 
assigning separate zero percent ratings, effective from June 
1, 1996.  This decision was issued to the veteran and his 
representative in December 2003.  The veteran disagreed with 
the October 2003 rating decision in March 2004, seeking 
higher ratings for both of his service-connected skin 
disabilities.  In a September 2004 rating decision, the RO 
recharacterized both service-connected skin disabilities as a 
skin disability diagnosed as tinea cruris and intertrigo and 
assigned one 10 percent rating effective from June 1, 1996.  
See 38 C.F.R. § 4.14 (2007) (prohibiting the evaluation of 
the same disability under various diagnoses).          

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in September 2004, the veteran withdrew his appeal 
for a higher rating for a service-connected skin disability.  
Accordingly, this issue is no longer in appellate status.      

By a November 2004 decision, the Board denied service 
connection for bilateral hearing loss and a bilateral ankle 
disability, and also denied higher ratings for a bilateral 
knee disability, a thoracic spine disability, pes cavus, and 
for a left varicocele.  The Board assigned a 10 percent 
rating from June 1, 1996 to November 26, 2002, and a 30 
percent rating from November 27, 2002, for the veteran's 
service-connected IBS.  Finally, the Board remanded the 
veteran's higher initial rating claim for maxillary sinusitis 
to the RO for additional development.  

In an August 2006 memorandum decision, the Court affirmed the 
Board's November 2004 decision in all respects except for the 
denial of a higher rating for a left varicocele.  The Court 
vacated that part of the Board's November 2004 decision that 
denied an evaluation in excess of 10 percent for a left 
varicocele, and remanded the case to the Board for compliance 
with the directives stipulated in the memorandum decision.       

By a March 2007 decision, the Board assigned a 60 percent 
rating prior to October 7, 1996, and a 30 percent rating 
thereafter, for maxillary sinusitis.  In addition, the Board 
remanded the veteran's increased rating claim for a left 
varicocele to the RO.  The purposes of this remand have been 
met.  


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
left varicocele is manifested by intermittent swelling, pain 
and tenderness; it is not productive of genitourinary or 
venous complications, or skin disease and it does not  
necessitate a truss or reduction; the varicocele symptoms are 
localized to the left testicle region and do not cause more 
than minimal functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.20, 4.104, Diagnostic Code 7120; 4.114, 
Diagnostic Code 7338; 4115b, Diagnostic Code 7523; 4.118, 
Diagnostic Codes 7804, 7805 (2007).      


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.
Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2003 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the February 1998 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the veteran in July 2003 obviously could not comply 
with the express timing requirements of the law as found by 
the Court in Pelegrini.  However, the Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the October 2003 and November 2007 supplemental 
statements of the case satisfy a readjudication decision as 
defined by the cited legal authority and they postdate the 
above notice letter.  Providing the veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for a left varicocele, and renders moot any questions 
as to higher evaluations or effective dates.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

In Vazquez-Flores v. Peake, 22 Vet. app. 137 (2008), the 
Court found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the Board is aware that the July 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because documentation in the claims file 
shows that the nature of the argument presented on behalf of 
the veteran displays actual knowledge of what is required to 
substantiate a claim for a rating in excess of 10 percent for 
a left varicocele, which includes demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the veteran's employment and 
daily life.  The Board also notes that the statement of the 
case issued to the veteran and his representative includes 
the criteria for a rating in excess of 10 percent for a left 
varicocele.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in October 1996, November 1997, August 1998, 
September 2003, September 2007, and October 2007, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  

In the March 2007 remand decision, the Board incorrectly 
asked the examiner to distinguish symptoms and objective 
clinical findings attributable to the veteran's service-
connected left varicocele and any symptoms and objective 
clinical findings due to any non-service-connected disability 
that may be present, to include specifying whether intertrigo 
and tinea cruris of the scrotum with satellite lesions was 
part and parcel of the service-connected left varicocele.  
The Board had incorrectly noted that the veteran's skin 
disease, diagnosed as intertrigo and tinea cruris, was non-
service-connected, when it actually was service-connected.  
This service-connected skin disease has been rated 10 percent 
since June 1996 by analogy (38 C.F.R. § 4.20) under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  There is no suggestion that 
the veteran has a skin disease involving the scrotum that is 
related to a varicocele.  The examiner in October 2007 
specifically reported that there was no eczema or ulceration 
in association with the varicocele.  Under these 
circumstances, there was no Stegall violation (see Stegall v. 
West, 11 Vet. App. 268, 271 (1998)) by failing to address the 
veteran's intertrigo and tinea cruris of the scrotum  (fungal 
infection of the groin) in conjunction with his claim for a 
higher rating for a left varicocele.  Thus, the Board finds 
that the VA examinations dated in October 1996, November 
1997, August 1998, September 2003, September 2007, and 
October 2007, provide sufficient information to rate the 
disability in accordance with all possible applicable rating 
criteria, and that to the extent necessary, the RO complied 
with the Board's March 2007 remand decision.  38 C.F.R. 
§§ 4.20, 4.104, Diagnostic Code 7120; 4.114, Diagnostic Code 
7338; 4115b, Diagnostic Code 7523; 4.118, Diagnostic Codes 
7804, 7805.  Accordingly, it is the Board's determination 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.     


II.  Factual Background

The veteran's service medical records show that in August 
1989, the veteran underwent surgical repair for a left 
varicocele.   

In October 1996, the veteran underwent a VA examination.  At 
that time, the examiner noted the veteran's history of a 
varicocele and complaints of testicular pain.  The physical 
examination showed that there was no evidence of any left-
side testicular atrophy, but the varicocele was palpable with 
some vascular venous distention.  The diagnosis was left 
varicocele with pain and tenderness noted.  

In a December 1996 rating action, the RO granted service 
connection for a left varicocele.  At that time, the RO rated 
the left varicocele by analogy to the guidelines for rating 
an inguinal hernia, 38 C.F.R. § 4.114, Diagnostic Code 7388.  
A 10 percent disability rating was assigned, effective from 
June 1, 1996.  

A VA genitourinary examination was conducted in November 
1997.  At that time, the veteran stated that his testicles 
were always tender and occasionally ached.  He indicated that 
he had experienced episodes of severe pain for minutes at a 
time.  Upon physical examination, the examiner noted that the 
veteran's left testicle was exquisitely tender.  The 
pertinent diagnoses were status post varicocelectomy and left 
scrotal swelling consistent with a varicocele, markedly 
tender.   

In August 1998, the veteran underwent a VA genitourinary 
examination.  At that time, he stated that his sexual 
function was unimpaired.  The physical examination showed 
that the veteran's left testicle was much larger than the 
right testicle and was slightly uncomfortable.  The examiner 
reported that it appeared there were a varicocele present and 
possibly a hydrocele.  The pertinent diagnoses were 
recurrence of a left varicocele and numerous involuntary 
emissions of prostate versus seminal fluid.

A VA examination was conducted in September 2003.  At that 
time, the veteran stated that his scrotum was enlarged.  Upon 
physical examination, the veteran had a very large, irregular 
left-sided varicocele that was very tender to palpation, and 
the left testicle was very tender.  The pertinent diagnosis 
was large left-sided varicocele.  In a comment, the examiner 
noted that the veteran's complaints had interfered with the 
veteran's sex life and job.  However, the context of the 
examiner's comments makes it clear that he was referring to a 
groin rash, not the veteran's varicocele.     

A private medical record shows that in April 2007, the 
veteran underwent an ultrasound of the scrotum/testicle for 
complaints of testicular pain.  The ultrasound was 
interpreted as showing no testicular mass.  The veteran's 
testicles appeared within normal limits.  The testicular 
parenchyma appeared homogeneous, bilaterally.  The 
epididymides, bilaterally, possessed small cysts in the 
region of the head of the epididymides.  There was no left-
sided hydrocele.  There was a small right-sided simple 
hydrocele.  There were bilateral varicosities and they 
appeared fairly symmetrical.  There was no other abnormality.  
The diagnoses were the following: (1) bilateral symmetrical 
appearing varicoceles, (2) small simple appearing right-sided 
hydrocele, and (3) small bilateral epididymal cysts.  

In September 2007, the veteran underwent a VA genitourinary 
examination.  At that time, the examiner noted that while the 
veteran was in the military, he underwent a left-sided 
varicocelectomy.  In regard to the veteran's current 
symptoms, the veteran had dribbling, but that was likely due 
to benign prostate hypertrophy and not the testicular issue.  
There was no urinary leakage, obstructed voiding, urinary 
tract infection, renal dysfunction or renal failure, or 
erectile dysfunction.  Ejaculation was normal.  The bladder 
examination was normal.  There was no peripheral edema and 
the penis examination was normal.  The testicles were 
abnormal in that there was a left varicocele and a right 
varicocele.  There was mild to moderate tenderness noted.  
The diagnosis was bilateral varicoceles.  The examiner noted 
that there were no effects of the veteran's problem on usual 
daily activities.  According to the examiner, the veteran 
worked at a bank as an investigator.  The examiner reported 
that there were no significant effects of the veteran's 
problem on employment.     

A VA genitourinary examination was conducted in October 2007.  
At that time, the veteran stated that his left-sided 
varicocele caused achiness, cramping, and pain.  The veteran 
described it could be exacerbated by increased levels of 
activity such as exercise.  He reported that he had had no 
surgical procedures regarding the varicocele since the in-
service surgery.  He indicated that he had undergone two 
vasectomies in the past.  According to the veteran, the 
symptoms of pain and achiness did not prevent him from 
participating in any particular activity.  The examiner noted 
that there were no functional limitations to activities of 
daily living or occupational duties as a result of the 
veteran's varicocele.  According to the examiner, other than 
the varicosity itself, there was no noted swelling or edema.  
The veteran did not utilize any treatment specific for the 
varicocele.  He described symptom relief was often a matter 
of changing position and resting.  

Upon physical examination, the left varicocele was palpable 
with some associated tenderness.  The varicocele was not 
visible by visual inspection alone.  The varicocele would be 
considered a grade two in that it must be palpated to be 
identified, made more prominent with valsalva, and not 
identified by visual inspection alone.  There was no eczema, 
ulceration, edema, induration, or pigmentation in association 
with the varicocele.  The diagnosis was left varicocele.      

By a November 2007 rating action, the RO granted the 
veteran's claim for entitlement to service connection for a 
right varicocele, as secondary to the service-connected left 
varicocele.   


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with the impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2007).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2007); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The RO has rated the veteran's varicocele, in part, by 
analogy to an inguinal hernia.  See 38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7399-7338.

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  In deciding such case, the 
Board must determine whether the previous or revised version 
is more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000.

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating an 
inguinal hernia are identical in both the old and revised 
versions.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 
& 2001).  Hence, there is no due process bar for the Board to 
proceed with the appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).   

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent 
postoperative or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).       

The Board has also considered the alternative possibility of 
an evaluation by rating by analogy as a scar, testicular 
disorder, genitourinary disorder and varicose veins, albeit a 
tender scar is the only disability that closely resembles the 
veteran's varicocele with scrotal pain and tenderness.  

The Rating Schedule further provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2007).

The Rating Schedule provides a 20 percent disability rating 
for complete atrophy of both testes and a zero percent rating 
for the complete atrophy of only one testicle.  38 C.F.R. § 
4.115b, Diagnostic Code 7523 (2007).  A 30 percent disability 
rating is provided for the removal of both testicles and the 
removal of one testicle is noncompensable.  38 C.F.R. § 
4.115b, Diagnostic Code 7524 (2007).  

The veteran contends that his service-connected left 
varicocele has been and continues to be more disabling than 
evaluated.  He indicates that he has chronic pain and that 
increased levels of activity aggravated the pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a left varicocele.  The Board acknowledges that the veteran's 
varicocele and scrotum were described as large in the 
September 2003 VA examination report. However, that 
examination and the other pertinent VA examinations of record 
dated in October 1996, November 1997, August 1998, September 
2007 and October 2007 are negative for any evidence that the 
veteran's varicocele, though at times large, has required, or 
resisted, any treatment such as reduction or a truss.  The 
competent medical evidence also indicates that since the 
veteran's in-service left-sided varicocelectomy, the 
veteran's varicocele has not required additional surgical 
treatment.  Therefore, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 7338.

As noted above, the Board has considered rating the veteran's 
disability under all other potentially appropriate diagnostic 
codes.  As the veteran's left varicocele has not resulted in 
the complete atrophy or loss of both testes, a compensable 
disability rating under diagnostic codes 7523, 7524 is not 
warranted.  In addition, the Board notes that 38 C.F.R. § 
4.118, Diagnostic Code 7804, provides a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration. The veteran suffers from 
a recurrence of a status post left varicocele that is 
observed to be objectively tender and painful, but the 
current 10 percent disability rating takes such into account 
and that 10 percent rating is the maximum evaluation 
available under this code.  

The Board has considered the appropriateness of an evaluation 
under the rating codes for varicose veins and post-phlebitic 
syndrome, but finds that such criteria are not applicable, 
even by analogy, as the rating criteria in these codes are 
applicable to extremities and not a testicle.  See 38 C.F.R. 
§§ 4.20, 4.104, Codes 7120, 7121.   There is no medical 
evidence to suggest additional venous pathology due to a 
varicocele.  

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7529.  There is no suggestion 
of renal or voiding dysfunction attributable to the veteran's 
varicocele. 

In summation, the competent medical evidence indicates that 
the veteran's left varicocele is manifested by intermittent 
swelling, pain and tenderness but it is not productive of 
genitourinary or venous complications, or skin disease and it 
does not  necessitate a truss or reduction.  The varicocele 
symptoms are localized to the left testicle region and do not 
cause more than minimal functional impairment.  Under these 
circumstances, a rating in excess of 10 percent for a left 
varicocele is not warranted.  38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.20, 4.104, Diagnostic Code 7338; 4.118, 
Diagnostic Codes 7804, 7805.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         


IV.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the veteran's left varicocele which would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).      


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left varicocele is denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


